Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 16, 2019                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159979(54)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  JAWAD A. SHAH, M.D., PC, doing business as                                                            Richard H. Bernstein
  INSIGHT PAIN MANAGEMENT CENTER,                                                                       Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 159979
  v                                                                  COA: 340441
                                                                     Genesee CC: 15-105466-NF
  FREMONT INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer is GRANTED. The answer will be accepted as timely filed if submitted
  on or before September 9, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 16, 2019

                                                                                Clerk